20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 1 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 2 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 3 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 4 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 5 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 6 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 7 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 8 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 9 of
                                        15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 10
                                      of 15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 11
                                      of 15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 12
                                      of 15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 13
                                      of 15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 14
                                      of 15
20-50805-rbk Doc#111 Filed 03/25/21 Entered 03/25/21 14:32:10 Main Document Pg 15
                                      of 15
